UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1arch 31, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 0-25286 CASCADE FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Washington 91-1661954 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2828 Colby Avenue Everett, Washington 98201 (Address of principal executive offices) (Zip Code) (425) 339-5500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety days. Yes þNo ¨ Indicate by check mark whether the registrant is a “large accelerated filer”, an “accelerated filer”, a “non-accelerated filer”, or a “smaller reporting company”. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨Accelerated Filer þNon-Accelerated Filer ¨Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of April 30, 2008 Common Stock ($.01 par value) 12,047,927 1 CASCADE FINANCIAL CORPORATION FORM 10-Q For the Quarter Ended March 31, 2008 INDEX PAGE PART I — Financial Information: Item 1 — Financial Statements: — Condensed Consolidated Balance Sheets 3 — Condensed Consolidated Statements of Income 4 — Consolidated Statements of Comprehensive Income 5 — Condensed Consolidated Statements of Cash Flows 6 — Notes to Condensed Consolidated Financial Statements 8 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 — Quantitative and Qualitative Disclosures about Market Risk 24 Item 4 — Controls and Procedures 25 PART II — Other Information: Item 1 — Legal Proceedings 26 Item 1A — Risk Factors 26 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3 — Defaults Upon Senior Securities 26 Item 4 — Submission of Matters to a Vote of Security Holders 26 Item 5 — Other Information 26 Item 6 — Exhibits 26 Signatures 27 2 PART I –– FINANCIAL INFORMATION Item 1 – Financial Statements CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (Dollars in thousands except share and per share amounts) March 31, December 31, 2008 2007 ASSETS Cash on hand and in banks $ 13,235 $ 12,911 Interest-earning deposits in other institutions 9,256 1,619 Securities available-for-sale, fair value 117,509 82,860 Federal Home Loan Bank (FHLB) Stock 11,920 11,920 Securities held-to-maturity, amortized cost 134,574 137,238 Loans, net 1,136,824 1,092,776 Goodwill 24,585 24,585 Core deposit intangible, net 599 634 Premises and equipment, net 15,222 14,160 Cash surrender value of bank-owned life insurance (BOLI) 22,890 22,658 Deferred tax asset 1,894 1,574 Accrued interest receivable and other assets 14,624 14,653 TOTAL ASSETS $ 1,503,132 $ 1,417,588 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits $ 951,475 $ 904,896 FHLB advances 249,000 231,000 Securities sold under agreements to repurchase 120,633 120,625 Federal Reserve Term Auction Facility (TAF) 20,000 - Junior subordinated debentures payable 15,465 15,465 Junior subordinated debentures payable, at fair value 11,117 11,422 Advance payments by borrowers for taxes and insurance 715 502 Dividends payable 1,084 1,082 Accrued interest payable, expenses and other liabilities 9,933 10,500 TOTAL LIABILITIES 1,379,422 1,295,492 Stockholders’ Equity: Preferred stock, $.01 par value, Authorized 500,000 shares; no shares issued or outstanding - - Common stock, $.01 par value, Authorized 25,000,000 shares; issued and outstanding 12,047,927 shares at March 31, 2008, and 12,023,685 shares at December 31, 2007 120 120 Additional paid-in capital 40,471 40,322 Retained earnings, substantially restricted 83,822 82,169 Accumulated other comprehensive (loss), net of tax (703 ) (515 ) TOTAL STOCKHOLDERS’ EQUITY 123,710 122,096 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,503,132 $ 1,417,588 See notes to condensed consolidated financial statements 3 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three months ended (Dollars in thousands except share and per share amounts) March 31, 2008 2007 Interest income: Loans $ 19,308 $ 19,708 Securities held-for-trading - 753 Securities available-for-sale 1,527 1,008 FHLB dividends 30 12 Securities held-to-maturity 2,084 963 Interest-earning deposits 65 187 Total interest income 23,014 22,631 Interest expense: Deposits 7,966 8,408 FHLB advances and other borrowings 4,043 3,416 Junior subordinated debentures 530 530 Total interest expense 12,539 12,354 Net interest income 10,475 10,277 Provision for loan losses 2,390 250 Net interest income after provision for loan losses 8,085 10,027 Other income: Checking fees 1,036 874 Service fees 231 254 BOLI 260 195 Net gain on sales/calls of securities 464 - Gain on sale of loans 37 88 Net gain on fair value of financial instruments 305 515 Other 121 125 Total other income 2,454 2,051 Other expenses: Compensation and employee benefits 3,641 3,373 Occupancy 952 855 Marketing 238 342 Other 2,104 1,853 Total other expenses 6,935 6,423 Income before provision for federal income taxes 3,604 5,655 Provision for federal income taxes 990 1,890 Net income $ 2,614 $ 3,765 Net income per common share, basic $ 0.22 $ 0.31 Weighted average number of shares outstanding, basic 12,035,806 12,103,616 Net income per share, diluted $ 0.21 $ 0.30 Weighted average number of shares outstanding, diluted 12,206,374 12,388,245 Dividends declared per share $ 0.09 $ 0.08 See notes to condensed consolidated financial statements 4 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) Three months ended (Dollars in thousands) March 31, 2008 2007 Net Income $ 2,614 $ 3,765 Unrealized (loss) gain on securities available-for-sale, net of tax (benefit) expense of $(222) and $876 for the three months ended March 31, 2008, and 2007, respectively. (413 ) 1,627 Reclassification adjustment for gains on securities included in net income, net of tax provision of $121 and $0 for the three months ended March 31, 2008, and 2007, respectively. 225 - Comprehensive Income $ 2,426 $ 5,392 See notes to condensed consolidated financial statements 5 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, (Dollars in thousands) 2008 2007 Cash flows from operating activities: Net income $ 2,614 $ 3,765 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization of premises and equipment 497 450 Provision for losses on loans 2,390 250 Increase in cash surrender value of bank-owned life insurance (232 ) (165 ) Amortization of retained servicing rights 11 - Amortization of core deposit intangible 35 35 Deferred federal income taxes (219 ) 99 Deferred loan fees, net of amortization (2 ) 91 Gain on sale of loans (37 ) (88 ) Stock-based compensation 51 68 Excess tax benefit from stock-based payments - (113 ) Net change in fair value of financial instruments - (515 ) Net gain on sales/calls of securities available-for-sale (358 ) - Net gain on calls of securities held-to-maturity (106 ) - Net change in accrued interest receivable and other assets (91 ) (1,682 ) Net change in accrued interest payable, expenses and other liabilities (863 ) 2,388 Net cash provided by operating activities 3,690 4,583 Cash flows from investing activities: Loans originated, net of principal repayments (47,064 ) (29,790 ) Net purchases of securities available-for-sale (98,951 ) - Proceeds from sales/calls of securities available-for-sale 63,851 - Principal repayments on securities available-for-sale 520 2,179 Net purchases of securities held-to-maturity (57,763 ) (5,000 ) Proceeds from calls of securities held-to-maturity 60,050 - Principal repayments on securities held-to-maturity 483 1,128 Purchases of premises and equipment (1,559 ) (2,224 ) Net increase (decrease) in loan participations sold 657 (714 ) Investment in Community Reinvestment Act (CRA) – low income housing 108 - Net cash used in investing activities (79,668 ) (34,421 ) Subtotal, carried forward $ (75,978 ) $ (29,838 ) See notes to condensed consolidated financial statements 6 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, (Dollars in thousands) 2008 2007 Subtotal, brought forward $ (75,978 ) $ (29,838 ) Cash flows from financing activities: Proceeds from issuance of common stock 221 197 Dividends paid (1,082 ) (967 ) Repurchase of common stock - (274 ) Excess tax benefits from stock-based payments - 113 Net increase in deposits 46,579 32,910 Net increase (decrease) in FHLB advances 18,000 (2,000 ) Net increase in securities sold under agreements to repurchase 8 9 Proceeds from Federal Reserve TAF 20,000 - Net increase in advance payments by borrowers for taxes and insurance 213 118 Net cash provided by financing activities 83,939 30,106 Net increase in cash and cash equivalents 7,961 268 Cash and cash equivalents at beginning of period 14,530 42,879 Cash and cash equivalents at end of period $ 22,491 $ 43,147 Supplemental disclosures of cash flow information—cash paid during the period for: Interest $ 13,193 $ 11,534 Federal income taxes 200 - Supplemental schedule of noncash investing activities: Change in unrealized loss on securities available-for-sale (188 ) (741 ) Dividends declared 1,084 969 Cumulative adjustment to equity on adoption of SFAS No. 159 - (3,389 ) Loans transferred to other repossessed assets 154 - See notes to condensed consolidated financial statements 7 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2008 (unaudited) 1. Presentation of Financial Information The accompanying financial information is unaudited and has been prepared from the consolidated financial statements of Cascade Financial Corporation (the “Corporation”), and its subsidiary, Cascade Bank (the “Bank” or “Cascade”). All significant intercompany balances have been eliminated in the consolidation. In the opinion of management, the financial information reflects all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the financial condition, results of operations, and cash flows of the Corporation pursuant to the requirements of the SEC for interim reporting.
